DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “cause the processor to direct a further transport of the one or more transports that is furthest away from the stationary energy source to provide a charge level to the stationary energy source at an amount greater than the degradation of the charge level during a time the further transport maneuvers to the stationary energy source”. It is unclear what is meant by “provide a charge level…at an amount greater than the degradation of the charge level during a time the further transport maneuvers to the stationary energy source”. If the transport is still maneuvering to the charge station it is unclear how it can provide any charge to the stationary charge station.
Claims 5 and 18 recite similar limitations and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. US PGPUB 2017/0259683.
Regarding claims 1, 8 and 15, Shimizu discloses a  system [figs. 1-2, charging system 191 comprising optimization system 199 and computing device 200; par. 102], comprising: 
a processor of a transport [par. 102, computing device 200]; 
a memory on which are stored machine readable instructions that when executed by the processor [fig. 2, memory 227, storage 241; par. 105], cause the processor to: 
direct a transport to provide charge to a stationary energy source when a grid demand is above a threshold [pars. 57, 159, 167 and 189; a vehicle 123 can discharge power to the grid, a home, or residence, which may comprise a charging station (par. 36); the first amount of energy can be discharged when the price (level) of the electricity is higher, at a first time, when demand is above a threshold (a “DR event”); fig. 2, the charge schedule 193, which is stored on computing device 200 and may be on vehicle 123 (par. 102), instructs the response to demand events (par. 57); the grid/home/residence are all stationary and can source energy for charging later, thus are considered to be “stationary energy sources”, furthermore the home and/or residence may comprise renewable resources (par. 24)]; and 
direct one or more other transports to retrieve a portion of the provided charge from the stationary energy source [pars. 57, 159, 167 and 189; a vehicle 123 can charge power from a home, or residence, which may comprise a charging station (par. 36); the second amount of energy can be charged when the price (level) of the electricity is lower, at a second time, to another vehicle].
Regarding claim 1, the method steps disclosed therein are deemed as being inherent in the assembly and operation of the prior art, since the prior art of record herein is construed as teaching or suggesting all of the elements as recited in the method claim, as pointed out in regards to claim 8. The claim is accordingly rejected.
Regarding claim 15, the method steps are deemed as being inherent in the assembly and operation of the prior art, above, as pertains to rejection of the apparatus of claim 8. Furthermore, the Shimizu reference teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, perform the claimed method steps.
Regarding claims 2, 9 and 16, Shimizu discloses wherein the instructions further cause the processor to identify the one or more other transports in need of charge located within proximity of the stationary energy source [pars. 34-35, sensors are used to determine the location of the PEV 123; pars. 168 & 172-177; when a particular PEV is at a particular location, software routines are used to identify the PEV’s need for charge (how much, by when is the charge needed by)].
Regarding claims 4 and 11, Shimizu discloses wherein the instructions further cause the processor to monitor a current charge level of the stationary energy source and direct the one or more other transports to the stationary energy source responsive to the current charge level being above a minimum charge threshold; and redirect the one or more other transports from the stationary energy source to another stationary energy source or to the grid responsive to the current charge level being below the minimum charge threshold [pars. 3, 5, 23-25, 53, 57, 159, 167 and 189; the power level of the grid and need for additional power is monitored, when too much power is available for the amount of demand, additional renewable energy is refused, and vehicles can be directed (scheduled) to respond (charge their batteries) in an Renewable Energy Output Control event (“REOC event”) or respond by discharging their batteries in demand response event (DR event) when not enough power is available to meet demand].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US PGPUB 2017/0259683, further in view of Kong US PGPUB 2012/0035778, and further in view of Hardy US PGPUB 2020/0276910.
Regarding claims 3, 10 and 17, Shimizu discloses wherein the instructions further cause the processor to monitor the grid demand [pars. 57, 159, 167 and 189; a vehicle 123 can discharge power to the grid, a home, or residence, which may comprise a charging station (par. 36); the first amount of energy can be discharged when the price (level) of the electricity is higher, at a first time, when demand is above a threshold (a “DR event”)] and query a transport for charge availability when the grid demand approaches the threshold [pars. 57, 159, 167 and 189; when a DR event occurs a vehicle can be queried (fig. 7, steps 702-708; fig. 10B, step 1020; fig. 10C, steps 1024) to determine when the vehicle will be available for DR discharging based on its need for a certain of power at a certain time for a next journey (pars. 214 & 216)].
Shimizu does not explicitly disclose querying a plurality of transports for charge availability and directing transports from the plurality of the transports that have available charge to the stationary energy source.
However, Kong discloses an electrical vehicle charging system with vehicle to grid power exchanges which queries a plurality of transports for charge availability and directing transports from the plurality of the transports to the stationary energy source [pars. 54-58, 122 & 134; a vehicle dispatch system 160 communications with a plurality of in-vehicle units to determine which vehicles are “within a certain proximity” (thus available for charging) and directs them to the stationary location for discharging].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Shimizu to further include querying a plurality of transports for charge availability and directing transports from the plurality of the transports to the stationary energy source for the purpose of using nearby vehicles to provide power in a blackout situation, as taught by Kong (pars. 54-58).
The combination of Shimizu and Kong does not explicitly disclose determining whether the vehicles have available charge.
However, Hardy discloses an electrical vehicle charging system with vehicle to grid power exchanges which determines whether the vehicles have available charge [par. 50, determining if an EV battery has enough “unused energy” to satisfy a V2G request].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Shimizu and Kong to further include determining whether the vehicles have available charge for the purpose of determining the ability of the vehicle to satisfy a V2G request, as taught by Hardy (par. 50).

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US PGPUB 2017/0259683 in view of Bellifemine et al. US PGPUB 2021/0199467.
Regarding claims 6, 13 and 19, Shimizu does not explicitly disclose wherein the instructions further cause the processor to receive a confirmation for transfer of the charge from the transport to the stationary energy source, wherein the confirmation comprises a blockchain consensus between peers represented by the transport and the server.
However, Bellifemine discloses an electric vehicle V2G system wherein the instructions further cause the processor to receive a confirmation for transfer of the charge from the transport to the stationary energy source, wherein the confirmation comprises a blockchain consensus between peers represented by the transport and the server [pars. 99, 104-105 & 110-111].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Shimizu to further include wherein the instructions further cause the processor to receive a confirmation for transfer of the charge from the transport to the stationary energy source, wherein the confirmation comprises a blockchain consensus between peers represented by the transport and the server for the purpose of decentralizing the execution of financial contracts, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7, 14 and 20, Bellifemine as applied in claims 6, 13 and 19, respectively, discloses wherein the instructions further cause the processor to execute a smart contract to record a charge transfer-related transaction on a blockchain based on the blockchain consensus [pars. 99, 104-105 & 110-111].

Allowable Subject Matter
Claims 5, 12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	With respect to claim 12, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “cause the processor to direct a further transport of the one or more transports that is furthest away from the stationary energy source to provide a charge level to the stationary energy source at an amount greater than the degradation of the charge level during a time the further transport maneuvers to the stationary energy source” in combination with all the other elements recited in claim 8 from which claim 12 depends.
Claims 5 and 18 recite similar limitations as claim 8, and would therefore be allowable for the same reasons as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859